8-K 1 form_8k.htm FORM 8-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 April 21, 2011 April 20, 2011 Date of Report (Date of earliest event reported) FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.(Exact name of registrant as specified in its charter) DELAWARE 001-32421 58-2342021 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, NY 10170(Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (212) 201-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [17 CFR 240.14d-2(b)] o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act [17 CFR 240.13e-4(c)] ForwardLooking Statements This report regarding the Companys business and operations includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1996. Such statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as may, expect, anticipate, intend, estimate or continue or the negative thereof or other variations thereof or comparable terminology. The reader is cautioned that all forward-looking statements are speculative, and there are certain risks and uncertainties that could cause actual events or results to differ from those referred to in such forward-looking statements. This disclosure highlights some of the important risks regarding the Companys business. The number one risk of the Company is its ability to attract fresh and continued capital to execute its comprehensive business strategy. There may be additional risks associated with the integration of businesses following an acquisition, concentration of revenue from one source, competitors with broader product lines and greater resources, emergence into new markets, the termination of any of the Companys significant contracts or partnerships, the Companys inability to maintain working capital requirements to fund future operations, or the Companys inability to attract and retain highly qualified management, technical and sales personnel, and the other factors identified by us from time to time in the Companys filings with the SEC. However, the risks included should not be assumed to be the only things that could affect future performance. We may also be subject to disruptions, delays in collections, or facilities closures caused by potential or actual acts of terrorism or government security concerns. All forward-looking statements included in this document are made as of the date hereof, based on information available to us as of the date thereof, and we assume no obligation to update any forward-looking statements. Item 2.02Results of Operations and Financial Condition. Item 7.01Regulation FD Disclosure. On April 20, 2011, Fusion Telecommunications International, Inc., (the "Company"), issued a press release entitled FusionReleases Business Update Reviewing2010 Results,providing an overview of its resultsfor2010 and discussing its plans for 2011. The press release attached as Exhibit 99.1 to this report is furnished pursuant to Item 2.02 and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing made by the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release issued by Fusion Telecommunications International Inc., datedApril 20, 2011,entitled FusionReleases Business Update Reviewing2010 Results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. Fusion Telecommunications International, Inc. By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr. April 21, 2011 as President, Chief Operating Officer and Acting Chief Financial Officer INDEX TO EXHIBITS 99.1 Press Release issued by Fusion Telecommunications International Inc., datedApril 20, 2011,entitled FusionReleases Business Update Reviewing2010 Results.
